Citation Nr: 0928306	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-07 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD), prior to 
August 23, 2004.  

2.  Entitlement to an initial evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD), as of 
August 23, 2004.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent evaluation, effective October 11, 2002.  

Ultimately, the RO increased the Veteran's PTSD to 70 percent 
disabling, effective August 2004 in a January 2006 Decision 
Review Officer (DRO) decision.  The Veteran was advised of 
the most recent grant of increased rating by a February 2006 
letter.  However, he did not withdraw his appeal.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for 
Veterans Claims held that, on a claim for an original or 
increased rating, the Veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.

In November 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  

In April 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2008).  

In September 2007, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  

In April 2009, the Veteran's representative was afforded the 
opportunity to submit a VA form 646.  However, after 30 days 
with no response from the service organization, the claims 
file was sent to the Board.  Therefore, the Board will 
adjudicate the claim.  The Veteran and his representative 
have had ample opportunities to submit evidence and argument 
in support of his claim.  

In May 2009, the Veteran requested an additional Board 
hearing, as reflected in his May 2009 personal statement.  
His request for such hearing was denied by the undersigned 
VLJ in a June 2009 letter sent to the Veteran and his 
representative.  

In May 2009, the Veteran also indicated that he is unable to 
work because of his PTSD.  Based on the Veteran's assertions, 
he may wish to file a claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  The matter is referred to the 
RO for any clarification or development deemed appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Prior to August 23, 2004, the Veteran's PTSD has been 
manifested by feelings of isolation, nightmares, flashbacks, 
nervousness, sleep impairment, hyperalertness, depression, 
irritability, and intrusive thoughts.  Objectively, the 
evidence shows a constricted affect, with no speech or 
communication abnormalities, no gross impairment of memory, 
no impaired judgment or thinking, no indication of panic 
attacks, or difficulty in establishing and maintaining 
effective work and social relationships.  

3.  As of August 23, 2004, the Veteran's PTSD has been 
manifested by sleep impairment, suicidal ideation, isolative 
behavior, anxiety, and difficulty with social and 
occupational relationships.  Objectively, the evidence shows 
no deficiency with judgment, thinking, family relationships, 
work, or mood due to PTSD symptoms, or total occupational and 
social impairment due to PTSD symptoms.  


CONCLUSIONS OF LAW

1.  Prior to August 23, 2004, the criteria for an initial 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2008).  

2.  As of August 23, 2004, the criteria for an initial 
evaluation in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The Veteran asserts that his PTSD is worse than the current 
evaluation contemplates and contends that a 100 percent 
evaluation is warranted.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2008).  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the Veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.   38 C.F.R. § 
4.7.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire period since service 
connection has been in effect, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  A 30 percent disability 
evaluation is assigned under the general rating formula for 
mental disorders where the evidence shows occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130.  

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

In order to be entitled to a 70 percent evaluation, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The Global Assessment Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-244 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  

PTSD Rating Prior to August 23, 2004

The Veteran was afforded a VA examination in November 2002.  
At the examination, the Veteran stated that he was exposed to 
dead bodies with exposed internal organs and missing body 
parts while serving as a combat engineer in Vietnam from May 
1970 to May 1971.  Upon discharge from service, the Veteran 
was self-employed performing body and fender work and 
currently works as a warehouseman for a local mill facility.  
After discharge from service, the Veteran explained that he 
began experiencing nightmares and flashbacks associated with 
his traumatic experiences in Vietnam along with nervousness, 
depression, trouble sleeping, poor concentration, guilt, 
anger, and feelings of isolation.  The Veteran admitted to 
avoiding war movies or situations that arouse recollection of 
his traumatic experiences in Vietnam.  In January 2000, he 
sought treatment for his PTSD symptoms.  Two months later, he 
was diagnosed with PTSD and scheduled for outpatient PTSD 
therapy for eighteen weeks at the Central Alabama Veteran's 
Health Care System.  

During the mental status examination, the Veteran answered 
questions, but was noted as being aloof and frequently 
isolative.  The examiner indicated that his speech was 
coherent and relevant; however, he exhibited hyperalertness 
with increased startle response.  The Veteran's affect was 
constricted, and his mood was nervous and depressed.  He 
admitted to hearing voices from time to time, but denied any 
suicidal or homicidal ideations.  Orientation and memory were 
preserved, and insight and judgment were intact.  The Veteran 
was deemed competent to handle his own funds and personal 
affairs.  The examiner diagnosed the Veteran with moderate to 
severe PTSD, and assigned a GAF score range of 50 to 60.  

In June 2004, the Veteran underwent a second VA examination 
for his PTSD.  During the examination, the Veteran informed 
the examiner that while in Vietnam from May 1970 to May 1971, 
his brigade was attacked, outnumbered, and overrun by the 
North Vietnamese Army (NVA).  He explained that his brigade 
had "hand-to-hand" combat with NVA, and he witnessed dead 
bodies with exposed internal organs, missing body parts, and 
wounds being eaten by maggots.  The Veteran stated that due 
to his experiences in Vietnam, he experienced feelings of 
alienation, depression, insomnia, detachment, and numbing of 
responsiveness.  He further added that the Vietnam War caused 
him a divorce from his wife in 1986 because of his 
irritability and short temper.  Since the last VA 
examination, the Veteran reported that he continues to 
experience nightmares and flashbacks about his traumatic 
experiences in Vietnam, trouble sleeping, irritability with 
short temper, poor concentration, guilt, anger, and feelings 
of isolation.  He avoids crowds, noises, war movies, and 
activities that arouse his recollections of his traumatic 
Vietnam experiences.  He further added that since the last VA 
examination, his medications help him feel better, his mood 
is less depressed, nervous, or irritable, and it has also 
helped him function better on the job.  Although he tends to 
isolate himself frequently and has missed three days of work 
in three months due to nightmares and flashbacks, his 
communication has remained intact and he is able to do 
activities of daily living.  

Following a mental status examination, the Veteran answered 
questions and his speech was coherent and relevant.  He was 
alert, tended to isolate himself frequently, and his affect 
was constricted.  The Veteran admitted to hearing voices 
concerning Vietnam, but denied having any homicidal or 
suicidal ideations.  Orientation and memory were preserved, 
and insight and judgment were intact.  The Veteran was 
considered competent and capable of managing his funds and 
personal affairs.  The examiner diagnosed the Veteran with 
moderate to severe PTSD and assigned a GAF score range of 50 
to 60.  

Private and VA outpatient treatment records reflect 
complaints and treatment for the Veteran's PTSD.  In a March 
2002 private medical statement, T.L. Ph.D., states that the 
Veteran demonstrates moderate to severe PTSD symptoms.  He 
explained that while the Veteran is able to maintain a job, 
his guilt, intrusive memories, and nightmares surrounding his 
military service are increasing.  Dr. T.L. assessed the 
Veteran with a GAF score of 51, and concluded that he was at 
some risk in terms of adequately functioning on his job.  In 
a September 2002 VA outpatient treatment note, the Veteran 
admitted that he was divorced, but has been involved in a 
significant relationship for the past three years.  Treatment 
records also reflect the Veteran's attendance in a PTSD 
outpatient treatment group, and in April 2003, it is noted 
that the Veteran is coping better on the job with increased 
interactions with his coworkers as well as spending time with 
his granddaughter and going fishing with his family.  

In this case, the Veteran's PTSD does not more nearly 
approximate the criteria for the next-higher 50 percent 
rating.  Few, if any, of the criteria for a 50 percent rating 
have been met.  Although his symptoms of depression, anxiety, 
and sleep difficulties are well documented, they are 
adequately compensated by the current 30 percent rating in 
effect, since a rating at this level presumes that he will 
experience these symptoms, and in fact, are expressly 
mentioned in the diagnostic code.  The evidence does not 
otherwise show disturbance of affect or mood, speech 
suggestive of disorders of thought or perception, difficulty 
understanding commands, or significant impairment of memory, 
judgment, or abstract thinking.  No examiner has reported 
impairment of thought process nor have they observed 
delusions, hallucinatory phenomenon or psychosis.  The 
Veteran's affect in general has been appropriate to mood, and 
treatment records fail to report any evidence of panic 
attacks.  

The Board notes that there is some evidence of decrease in 
motivation and reports of difficulty in establishing and 
maintaining effective work and social relationships.  But, 
even by the Veteran's own admission, these difficulties are 
not nearly as severe as suggested.  Despite the reports of 
difficulty with work and social relationships, he has the 
ability to establish and maintain effective relationships as 
is demonstrated by his positive relationship with his 
girlfriend for the past three years.  Moreover, he admitted 
to having better interactions with his coworkers and spending 
time with his family, especially his granddaughter.  
Therefore, his maintenance of relationships under these 
circumstances is inconsistent with the interpersonal 
relationship skills of a person suffering PTSD symptomatology 
warranting a 50 percent disability rating, prior to August 
23, 2004.  

The Board also recognizes the Veteran's GAF scores during the 
pendency of his appeal, prior to August 23, 2004.  A private 
medical statement reports a GAF score of 51 and VA outpatient 
treatment records reflect GAF scores of 49, 42, 60, and 57.  
During the November 2002 and June 2004 VA examinations, the 
Veteran was assigned a GAF score range of 50 to 60.  The 
Board acknowledges the lower GAF scores, but finds that they 
do not serve as a basis for a higher initial evaluation, 
prior to August 23, 2004, because they are not consistent 
with the evidence of record.  For example, neither the 
November 2002 or June 2004 VA examination reports contain any 
objective findings to show that the Veteran suffers from 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or has serious impairment in social, 
occupational, or school functioning.  Moreover, no other 
evidence demonstrates such symptomatology.  Therefore, the 
lower GAF scores of record are not to be found very 
probative.  In contrast, the GAF scores of 51, 57, and 60, as 
well as the GAF score range of 51 to 60, are found to be more 
consistent with the demonstrated symptomatology of record.  
Such GAF scores are indicative of moderate symptoms, but when 
considering the evidence as a whole, does not justify 
assignment of the next-higher 50 percent rating.  An 
evaluation is based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2008).  

The Board is aware that the symptoms listed under the 50 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  Nevertheless, the Board finds that the 
record does not show the Veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 50 
percent evaluation prior to August 23, 2004.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

In conclusion, the currently assigned 30 percent evaluation 
for PTSD appropriately reflects the Veteran's symptoms prior 
to August 23, 2004, and there is no basis for a higher 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  




PTSD Rating as of August 23, 2004

During the April 2007 hearing, the Veteran reported symptoms 
of sleep impairment, suicidal ideation, isolative behavior, 
anxiety, difficulty with social and occupational 
relationships, and irritability.  He contends that his 
service-connected PTSD is worse than the current evaluation 
contemplates.  

In an August 2004 private medical statement, Dr. T.L., noted 
the Veteran's nightmares and intrusive thoughts concerning 
Vietnam and reported that his PTSD symptoms are much worse 
than they were approximately two years ago.  Dr. T.L. 
indicated that the Veteran expressed suicidal ideation in a 
recent meeting, and the various prescribed psychotropic 
medications that were once controlling his moods, dreams, and 
depression were no longer benefitting him.  He further added 
that while the Veteran is able to work, he is working less 
and his functioning at work is getting weaker.  Dr. T.L. 
assigned the Veteran a GAF score of 47, and concluded that 
the Veteran is "barely hanging on to his functioning status 
with an increase in his PTSD symptoms."

In December 2005, the Veteran underwent a third examination 
for his PTSD.  The Veteran informed the examiner that he 
served as a combat construction engineer and minesweeper in 
Vietnam and after discharge from service, he worked as an 
instructor for a community college followed by employment at 
Diversified Products and West Point Mill for the last eight 
years.  The Veteran explained that he works approximately 
three days per week and is also self-employed in auto body 
repair and mechanics.  He reported getting along fairly well 
with his supervisor, but has difficulty in getting along with 
other coworkers.  The Veteran stated he has a girlfriend and 
lives alone, but was married for approximately eleven years.  
He stated that his wife left him because "he needed help and 
he denied needing any help."  He has three adult daughters 
who try to keep in contact with him, and his mother and 
sister live in close proximity to his residence.  The Veteran 
stated that he experiences frequent bad dreams and nightmares 
relating to Vietnam, which have increased in frequency and 
severity with age.  He reported problems sleeping, difficulty 
recalling recent events and names, and his overall mood is 
sad.  The Veteran contends that he suffers from depression, 
crying spells, sleeping difficulties, anxiety, and a decrease 
in his sexual functioning.  The Veteran also reported 
auditory hallucinations that occur once or twice a month for 
approximately two to three years.  He explained that he hears 
voices of people talking, but he is unable to understand them 
or remember what they say.  

Upon a mental status examination of the Veteran, the examiner 
indicated that the Veteran was oriented times three and 
casually dressed with hygiene and grooming being adequate.  
Eye contact was good and rapport was fairly well-established.  
There were no unusual or inappropriate behaviors noted.  The 
Veteran's speech was sometimes slurred, but it was generally 
comprehensible, coherent, and relevant.  The examiner 
described the Veteran's mood as somewhat anxious and keyed 
up, with his affect showing full range and appropriate to 
topic discussed.  Abstract verbal reasoning was very 
concrete, and the examiner stated that the Veteran's overall 
intelligence appeared to be on the low average range.  The 
Veteran denied any visual hallucinations, but the examiner 
noted the presence of command hallucinations within the 
record.  The Veteran reported experiencing suicidal ideation 
on a regular basis for the past several years as well as 
homicidal ideation.  The examiner determined that the Veteran 
is competent to handle his own funds and noted that his 
symptoms appear to be in the moderate range except for 
problems with controlling anger and outbursts of violence, 
which appear to be in the moderate to severe range.  The 
examiner diagnosed the Veteran with PTSD and assigned a GAF 
score of 45.  

The Veteran was afforded an additional VA examination in 
April 2009.  He informed the examiner that he no longer takes 
his medication because his PTSD symptoms have improved.  He 
admitted to having a girlfriend as well as "good" family 
support.  At his leisure, he enjoys daily fishing with a 
friend.

Psychological examination of the Veteran reflected a clean, 
neatly groomed, and appropriately dressed gentleman.  He was 
oriented to person, time, and place, and his speech and 
psychomotor activity were both unremarkable.  The examiner 
described the Veteran as being cooperative and manipulative 
with a normal affect.  His mood was good and expansive, and 
he demonstrated no signs of delusions.  Thought process and 
thought content were unremarkable, and the examiner reported 
that the Veteran understands the outcome of his behavior and 
partially understands that he has a problem.  There was no 
evidence of obsessive/ritualistic behavior, episodes of 
violence, or panic attacks; however, the examiner noted that 
the Veteran exhibited homicidal and suicidal thoughts with no 
plans or intent.  His remote memory was normal, but his 
recent and immediate memory was severely impaired. The 
examiner opined that there was no total occupational and 
social impairment due to his PTSD, and his PTSD symptoms do 
not result in deficiencies such as judgment, thinking, family 
relations, work, mood, or school.  The VA examiner diagnosed 
the Veteran with PTSD and assigned a GAF score of 65.  She 
concluded that while his PTSD is not likely to improve, his 
historical report during the VA examination was inconsistent 
and he was "exaggerating his symptoms in an attempt to 
increase benefits."  

VA outpatient treatment records reflect continuing complaints 
and treatment for the Veteran's PTSD.  Specifically, in 
February 2007, the Veteran visited his local VA outpatient 
facility for evaluation of his PTSD.  He informed the nurse 
that he stopped taking his medication because he thought that 
he was "cured" and could handle things on his own.  
However, he reported that his symptoms have exacerbated with 
increased dreams and anger.  The Veteran stated that he has 
been working for approximately nine to ten years, but has 
plans to leave his job due to his increased symptomatology 
associated with his service-connected PTSD.  The nurse noted 
that he did not voice any thoughts of harm to self or others, 
and he denied the use of alcohol or illegal drugs.  The 
Veteran returned for a VA mental health consult in May 2007.  
He presented symptoms of emotionality, flashbacks, 
nightmares, command hallucinations, fear, isolation, 
hypervigiliance, and sleep impairment.  He was diagnosed with 
PTSD and assigned a GAF score of 48.  The Veteran was 
prescribed Sertraline and Depakote and requested to consider 
stress management groups.  An October 2007 VA outpatient 
treatment note reflects thoughts of suicidal and homicidal 
ideation with the absence of intent or plan of harm to self 
or to others.  The Veteran was diagnosed with severe PTSD 
related to combat in Vietnam, along with insomnia and 
nightmares related to PTSD.  He was assigned a GAF score of 
48.  

After carefully reviewing the evidentiary record, the Board 
finds that the preponderance of the evidence is against a 
finding that the next-higher 100 percent rating is warranted 
for the Veteran's service-connected PTSD as of August 23, 
2004.  The evidence does not show symptoms that more nearly 
approximate the criteria for a 100 percent evaluation.  
Although the Veteran admitted to isolating himself from 
others quite frequently during both VA examinations and 
recently quitting his job due to his PTSD at the April 2007 
Board hearing, he is currently involved in a significant 
relationship and also testified during the April 2007 hearing 
that he goes fishing with some of his friends.  More 
importantly, the April 2009 VA examiner concluded that the 
Veteran was less social, but his PTSD did not cause total 
social impairment.  Thus, even though the Veteran clearly has 
some difficulty dealing with other people, the preponderance 
of the evidence is against finding that the Veteran's PTSD 
causes him to be totally socially impaired.  

Furthermore, the Veteran is not totally occupationally 
impaired due to his service-connected PTSD.  As previously 
stated, upon discharge from service, the Veteran worked as an 
instructor for a local community college, followed by 
employment at two local facilities.  The Veteran asserted 
during the April 2007 hearing that he "gave up" his job 
because of his nervousness which caused him to urinate on 
himself while working.  He contends that his PTSD makes it 
more difficult for him to maintain his job and has great 
difficulty in dealing with his coworkers.  Based upon the 
evidence of record, there has been no total occupational 
impairment as a result of the Veteran's PTSD.  The Board 
concedes that the Veteran has difficulty dealing with 
coworkers because of his PTSD, but the preponderance of the 
evidence is against finding that his PTSD has resulted in 
total occupational impairment.  As stated previously, the 
August 2004 licensed psychologist statement opined that while 
the Veteran seems to be just "barely hanging on to his 
functioning status with an increase in his PTSD symptoms[,] . 
. . . [h]e is able to work . . . ."  Moreover, the April 
2009 VA examiner concluded that the Veteran's PTSD does not 
cause total occupational impairment.  

Finally, the Veteran has never been shown to have any of the 
symptoms contemplated in the 100 percent rating criteria for 
PTSD.  During both VA examinations, the Veteran demonstrated 
no impairment of thought processes or communications, and was 
described as being oriented in all spheres.  His personal 
hygiene was described as being adequate, clean, neatly 
groomed, and appropriately dressed, and there was no mention 
from the VA examiners that the Veteran exhibited any gross 
inappropriate behavior or that he was deemed to be in 
persistent danger of hurting himself or others.  There was 
also no mention of the Veteran being unable to recognize his 
surroundings or suffer from memory loss in regards to names 
of relatives, his own name, or his occupation.  The Board is 
certainly aware of the Veteran's repeated assertions of 
suffering from auditory hallucinations.  As stated during the 
December 2005 VA examination, the Veteran reported that he 
can hear and understand the words being said, but has no 
memory of what they are saying.  However, the December 2005 
VA examiner acknowledged the Veteran's report of 
hallucinations and the noted complaints within the Veteran's 
VA outpatient treatment records, but the examiner opined that 
the Veteran's report of auditory hallucinations is "suspect, 
as this would be highly unusual."  Similarly, the April 2009 
VA examiner reported normal remote memory with severely 
impaired recent and immediate memory, but concluded that the 
Veteran is "exaggerating his symptoms in an attempt to 
increase benefits."  Thus, no medical professional has made 
findings that resemble the level of symptomatology for the 
100 percent rating.  Overall, the Veteran's symptoms shown as 
of August 23, 2004, are not comparable in severity to the 
symptoms contemplated for the 100 percent evaluation for the 
reasons listed above.  

The Board notes that the Veteran has most recently been 
assessed a GAF score of 65, as noted in the April 2009 VA 
examination report.  In this case, the reported 
symptomatology is consistent with the assigned GAF score.  
However, the Board acknowledges the Veteran's earlier GAF 
scores of 47, 45, and 48, as reflected in an August 2004 
private medical statement, December 2005 VA examination 
report, and May 2007 VA outpatient treatment note.  While 
such GAF scores suggests a greater level of impairment that 
is contemplated by the current 70 percent rating, the Veteran 
has manifested none of the symptoms typically considered 
indicative of that level of impairment, to include severe 
obsessional rituals.  When considered in light of the actual 
symptoms demonstrated, the lower GAF scores do not provide a 
basis, alone, for assignment of a higher rating for the 
Veteran's PTSD.  There is no question that the GAF score and 
the interpretations of the score are important considerations 
in rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; rather 
they must be considered in light of the actual symptoms of 
the Veteran's disorder (which provide the primary basis for 
the rating assigned).  See 38 C.F.R. § 4.126(a).  

The Board is aware that the symptoms listed under the 100 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a 100 
percent evaluation.  Nevertheless, the Board finds that the 
record does not show the Veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 100 
percent evaluation as of August 23, 2004.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

In summary, and for the reasons and bases set forth above, 
the Board finds the Veteran is not entitled to an evaluation 
in excess of 70 percent for service-connected PTSD, as of 
August 23, 2004, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Extraschedular Consideration

There is no indication that the schedular criteria are 
inadequate to evaluate the Veteran's PTSD.  The evidence does 
not establish that his service-connected psychiatric 
disability causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the Veteran's service-
connected PTSD necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  More recently, in Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009), the Supreme Court held that 
the Federal Circuit's harmless error framework conflicts with 
38 U.S.C.A. § 7261(b)(2) requirement that the Veterans Court 
take "due account of the rule of prejudicial error."  The 
Supreme Court explained that such task prevents the reviewing 
court from directly asking the harmless error question, 
imposes unreasonable evidentiary burden on VA, and requires 
VA and not the claimant to explain the harmless error when 
the Court has ruled that the party "seek[ing] to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted."  Id. at 1705.  
As such, because the harmless error requirement is viewed as 
"too complex and rigid[,]" the Board is not required to 
determine whether the notice errors affected the essential 
fairness of the adjudication.  Id. at 1698.  

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection.  
In this case, the Veteran was provided a VCAA letter in May 
2004 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
February 2002 to October 2007, private treatment records 
dated January 2001 to August 2004, and Social Security 
Administration (SSA) medical records.  The Board notes that 
the record was held open for 60 days; however, as of this 
date no additional medical evidence has been submitted.  The 
Veteran was also provided VA examinations in connection with 
his claim.  Specifically, the 2002, 2004, 2005, and 2009 VA 
examinations are adequate for rating purposes.  The examiners 
reviewed the Veteran's claims file, noted his medical 
history, and recorded pertinent examination findings.  All 
obtainable evidence identified by the Veteran relative to the 
claim has been obtained and associated with the claims file.  
Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD, prior to August 23, 2004 is denied.  

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD, as of August 23, 2004 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


